DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2. 	This Office Action is responsive to the amendment filed on 01/03/2022. As directed by the amendment: claims 1-12, 14 and 16-20 have been amended, claim 15 has been canceled previously, and claims 21-24 have been added. Thus, claims 1 -14 and 16-24 are currently pending in this application.
Specification
3.	In light of Applicant's Amendment of 01/03/2022, the objection to the Specification set forth in the Office Action of 10/04/2021, is hereby withdrawn.
Claim Objections
4.	In light of Applicant's Amendment of 01/03/2022, the objection to the claims 1-14 and 16-20 set forth in the Office Action of 10/04/2021, is hereby withdrawn.
5.	Claim 10 is objected to because of the following informalities:  
In claim 10, lines 7-8, “the rotatable male coupling member and the rotatable female coupling member members” should be changed to -- the rotatable male coupling member and the rotatable female coupling member --.

Claim Rejections - 35 USC § 112
6.	In light of Applicant's Amendment of 01/03/2022, the rejection of claims 1-14 and 16-17 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, set forth in the Office Action of 10/04/2021, is hereby withdrawn.
7.	In light of Applicant's Amendment of 01/03/2022, the rejection of claims 1-14, 16-17 and 20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, set forth in the Office Action of 10/04/2021, is hereby withdrawn.
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claims 23-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 23, the recitation of “the first channel, the second channel, and the third channel contain liquid forced to flow through the first channels for cooling and rotodynamic stabilization” renders the claim indefinite, since there is not antecedent basis for a plurality of first channels. Further, it is unclear whether the claim is attempting to require “the first channel, the second channel, and the third channel” or “the first channels”. Furthermore, it should be noted that this appears to be a redundant recitation (see claim 1 lines 20-21).
Applicant is required to clarify or to revise the claimed limitation.

Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
12.	Claims 1-3, 9-12, 14, 16-17 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Behnke et al. (hereinafter “Behnke”) (Patent No.: US 5,248,245) in view of Silver et al. (hereafter “Silver’) (Patent No.: US 4,207,485), and further in view of Cunningham et al. (hereafter “Cunningham”) (Pub. No.: US 2015/0322756).
Regarding claims 1 and 21-23, Behnke discloses a magnetic coupling assembly (magnetic pump drive, as stated in Abstract) comprising: 
a rotatable male coupling member (defined by the magnet holder 50 which is attached to the rear end of shaft 11, as discussed in column 3 lines 62-68) comprising magnets (the magnet holder carries a series of magnets 58, as stated in column 3 lines 65-68) and rotatable about a rotational axis (as best seen in annotated Figure 1, the magnet holder 50 is undoubtedly being rotatable about a rotational central axis AA); 
a rotatable female coupling member (defined by the outer magnet holder 46 which is attached to the drive shaft 49, as noted in column 4 lines 11-18 and seen in annotated Figure 1) comprising magnets (the outer magnet holder 46 carries a series of magnets 47 spaced around its interior surface which are magnetically coupled to the magnets 58 on the inner magnet holder 50 for transmitting torque from the driving device 45 to the pump impeller shaft 11, as stated in column 4 lines 11-18) and rotatable about the rotational axis (as displayed in annotated Figure 1, the outer magnet holder 46 is clearly extending with respect to the central axis AA while rotatably mounted on the drive shaft 49); 
a static separation member (defined by the shell 59 of the casing cover 7, which is surely being a stationary shell as being bolted to the casing cover 7, as presented in annotated Figure 1) arranged between the rotatable male coupling member (magnet holder 50) and the rotatable female coupling member (the shell 59 being located between the two magnets and being able to transmit magnet forces between the two magnets for magnetically coupling the two magnets together, as stated in Abstract, in other words, the shell 59 is certainly disposed between the inner magnet holder 50 and the outer magnet holder 46);
a first channel (first channel C1, as depicted in annotated Figure 1) in a gap (clearance gap, as illustrated in annotated Figure 1) between the rotatable male coupling member (inner magnet holder 50) and the separation member (59); 
a second channel (second channel C2, as shown in annotated Figure 1) in a gap (clearance gap) between the rotatable female coupling member (outer magnet holder 46) and the separation member (59); 
a third channel (channel C3, as best seen in annotated Figure 1) formed as an axial internal channel (axial passageway 68 inside the inner magnet holder 50) in the rotatable male coupling member (the cooling fluid flow is divided into three portions and axial passageway 68 directs the third portion of the cooling flow to the end of the shaft 11 adjacent the end of shell 59, as stated in column 4 lines 47-60)
a magnetic coupling section (magnetic coupling section MCS59 that is disposed between the series of magnets 47 and 58) of the static separation member (59, see annotated Figure 1), wherein the magnetic coupling section (magnetic coupling section MCS59) is a section of the static separation member (59) between the magnets (series of magnets 58) of the rotatable male coupling member (50) and the magnets (series of magnets 47) of the rotatable female coupling member (46); wherein the rotatable female coupling member (outer magnet holder 46) and the rotatable male coupling member (inner magnet holder 50) are rotatably coupled by the magnets through the magnetic coupling section (MCS59). 
Particularly, Behnke demonstrates the magnetically coupled centrifugal pump, wherein, as stated in Abstract, the pump housing containing a passage for conducting cooling fluid from the discharge of the pump impeller to the bearings and the shell, the passage dividing the cooling flow into parts such that the cooling fluid cools the bearings and the shell in parallel. 
Especially, in column 6 lines 40-47, Behnke discloses as how a shell surrounding the shaft bearings and first magnetic means to seal the pump from the exterior and prevent the pumped fluid from leaking and how the shell being located between the two magnetic means and being able to transmit magnetic forces between the two magnetic means for magnetically coupling the two magnetic means together.
Further, as shown in annotated Figure 1, Behnke evidently illustrates as how the shell 59 that is designated as the static separation member is being a hat-shaped member and arranged coaxial to the rotational axis AA. Clearly, disclosing this shell 59, Behnke specifically teaches the hat-shaped static separation member 59. However, most importantly in Behnke is his specific arrangement of the inner magnet holder or rotatable male coupling member 50 that is being long and cylindrical and comprising a rod shaped main portion while is being arranged coaxially inside the hat-shaped static separation member 59. 
Furthermore, with reference to annotated Figure 1 again, Behnke successfully exhibits as how the outer magnet holder 46 has a hollow cylindrical shape open at one end, as stated in column 4 lines 11-18, as well as being arranged coaxially outside the hat-shaped static separation member 59. Clearly, the rotatable female member is being cup-shaped, as instantly claimed. 
Behnke, in column 4 lines 19-30, then goes on to describe: The casing cover 7 contains a fluid passage 60 extending from its front face to a distribution chamber 62 for conducting a small portion of the pumped fluid from the pumping chamber 3 to the bearings 36, 37 and the inner magnet holder 46 and magnets 58. Distribution chamber 62 is an annular space bounded by bearings 36, 37, the shaft 11 and the extended portion 30 of the casing cover 7. This portion of the pumped fluid is used to lubricate the bearings 36, 37, to cool the bearings 36, 37 and to remove heat buildup in shell 59 caused by eddy current losses. It is essential for the lubricating and cooling fluid to be free of particulate matter to provide the bearings with a long life.


    PNG
    media_image1.png
    658
    890
    media_image1.png
    Greyscale

Specifically, Behnke’s pumping system utilizes rotodynamic properties and relationships existing between the pumping system and the cooling fluid in order to lubricate the bearings and to cool the area surrounding the magnets. Although Behnke discloses the majority of applicant’s claimed elements, he does not explicitly disclose specifics of how the channels contain fluid forced to flow through the channels for cooling and rotodynamic stabilization. However, Silver in the same field of endeavor teaches another magnetic coupling that is having opposed magnetic coupling members and including process fluid bearings and dual flow paths for process fluid providing temperature control (see Abstract). 

    PNG
    media_image2.png
    661
    931
    media_image2.png
    Greyscale

Silver, in column 5 lines 28-43, explicitly teaches: The central extension 28 of the outer coupling member 18 serves to elongate the flow path of process fluid on both sides of the sealed wall 20, thereby enables improved cooling of the inner and outer magnets 36 and 32. That is, the central extension 28 requires that the inner coupling member 22 also be generally cup-shaped along with the outer member 18. In this manner, the central extension 28 and the concentrically interfitting cup-shaped coupling members combine with the matingly configured sealed wall 20 to provide elongated, tortuous process fluid flow paths. Specifically, the flow path on each side of the sealed wall follows along both the radially inner and radially outer extent of both of the magnets 32 and 36. Moreover, the flow paths are elongated adjacent to each other on opposite sides of the wall to allow substantial heat exchange communication therebetween.
Hence, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of using cooling flow channels, as taught by Silver, in order to allow relatively high speed coupling operation and to control the temperature of the coupling magnets, as motivated  by Silver in column 2 lines 7-10.
Thus modified, one skilled in the art would have been surely appraised that the first channel, the second channel and the third channel would be further containing fluid forced to flow through the first, second, and third channels for cooling and rotodynamic stabilization, as instantly claimed. 
Although the combination of Behnke and Silver discloses the vast majority of applicant’s claimed elements, it is still silent as to fact that the magnetic coupling section of the static separation member has a length-to-diameter ratio larger than one.
Nonetheless, it is well-known in the art that magnetic couplings may be designed to have a greater length than diameter for the magnetic coupling section. Cunningham in the same field of endeavor teaches another pump or compressor, wherein, as stated in Paragraph [0006], a magnetic coupling and the fluid separator system dispenses the flow of the fluid to a gap between a portion of the magnetic coupling on the fluid rotor and a portion of the magnetic coupling on the electric machine rotor.
Specifically, with reference to annotated FIG. 2B, Cunningham explicitly teaches: Permanent magnets 236a, 236b are affixed to an inner diameter of electric machine rotor shaft 221 and an outer diameter of the upper end 207 of process fluid rotor 206, respectively. Magnets 236a, 236b are unitized to their respective rotors by sleeves 237a, 237b, and those sleeves serve also to isolate the magnets from their respective surrounding environments. Sleeves 237a, 237b are ideally made of materials and/or are constructed in such a way as to not significantly obstruct the magnetic field of magnetic coupling 258, and to generate little if any heat from e.g. eddy currents associated with the coupling rotating magnetic field. In certain instances sleeves 237a, 237b can be cylinders and made from an appropriate non-ferrous metal, e.g. AISI 316 stainless steel or nickel chromium alloy e.g. Inconel (a product of Inco Alloys, Inc.), or they can include a composite construct of high strength fibers such as carbon-fiber, ceramic fiber, basalt fiber, aramid fiber, glass fiber, and/or another fiber in e.g. a thermoplastic or thermoset matrix. Magnetic fields produced by permanent magnets 236a, 236b interact across sleeve 235 to magnetically lock (for rotational purposes) electric machine rotor 220 and process fluid rotor 206, thus forming magnetic coupling 258 (see Paragraph 0037).
As best seen in annotated Figure 2B, Cunningham evidently illustrates as how  the length to diameter ratio of the magnetic section between the magnets 236b & magnets 236a is certainly greater than one.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ another magnetic section arrangement, as taught by Cunningham, in the magnetic coupling assembly of Behnke/ Silver, in order to provide an effective magnetic field to achieve magnetic coupling, as motivated by Cunningham in Paragraph [0037].
Thus modified, one skilled in the art would have been reasonably appraised to further increase the axial length of the magnetic section so that the length to diameter ratio being larger than one, as instantly claimed.
 
    PNG
    media_image3.png
    626
    763
    media_image3.png
    Greyscale

With specific regard to the claimed limitations “the magnetic coupling section of the static separation member has a length to diameter ratio larger than 1.5”, as recited in claim 21 and/or ‘the magnetic coupling section of the static separation member has a length to diameter ratio larger than 2, as recited claim 22, it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II. Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified Behnke/ Silver/ Cunningham such that the length to diameter ratio being larger than 1.5 and/or larger than 2 because such a modification would have been considered a mere design optimization which fails to patentably distinguish over the prior art. 

Regarding claim 2, Behnke, Silver and Cunningham substantially disclose the magnetic coupling assembly, as claimed and as detailed above. Additionally, as best seen immediately below, Behnke evidently demonstrates a fourth channel that is certainly being disposed outside the rotatable female coupling member, between the rotatable female coupling member and structure outside the rotatable female coupling member.  
Furthermore, with reference to annotated Figure 2, Silver similarly performs additional channels that are arranged outside the female coupling member, between the female coupling member and structure outside the female coupling member (being disposed outside the female coupling member), which fourth channel contains fluid forced to flow for cooling and rotodynamic stabilization (the channels contain dynamic fluid for cooling as recited in the Abstract and for rotor stabilization since in the channels are disposed process fluid thrust bearings 44 and 46.
Silver teaches that the bearings are hydrodynamic bearings to support rotation (Column 4 lines 25-31) and that “This invention overcomes the problems and disadvantages of the prior art by providing an improved permanent magnet coupling particularly for use with relatively high speed rotating machinery.


    PNG
    media_image4.png
    766
    914
    media_image4.png
    Greyscale

In particular, Silver teaches: the invention includes dual process fluid cooling paths for circulating process fluid to control the temperature of the coupling magnets, and high speed process fluid bearings for supporting the rotating shafts at high speeds.” (column 2, lines 3-11) Likewise, in column 5 lines 2-9, Silver notes: This causes the process fluid to be drawn through the process fluid bearings 54 and 52, and further across the surfaces of the outer coupling member 18, the outer magnet 32, and the hermetically sealed wall 20 into the bore 58. In this manner, the bearings 54 and 52 are effectively lubricated, and heat generated by the coupling 10 is effectively carried away to allow relatively high speed coupling operation.

    PNG
    media_image5.png
    669
    939
    media_image5.png
    Greyscale

As such, according to the combination, one skilled in the art would surely recognize that the fourth channel contains fluid forced to flow for cooling and rotodynamic stabilization, as instantly claimed.

Regarding claim 3, Behnke, Silver and Cunningham substantially disclose the magnetic coupling assembly, as claimed and as detailed above. Additionally, in column 5 lines 7-11, Behnke expressly states that “For liquids with low vapor pressures, such as light hydrocarbons, an additional restricting orifice 73 may be added to the restricting passageway 71”. Accordingly, one skilled in the art would surely recognize that the fluid forced to flow through the first channel and the third channel being a liquid or liquid mixture, as instantly claimed. Behnke, in column 6 lines 25-36, also notes: the first magnetic means adapted to be magnetically coupled to a second magnetic means rotated by a rotary driving device, the shaft being mounted in at least two bearings spaced from each other along the length of the shaft and located between the impeller and the first magnetic means, the pump impeller having an inlet and a discharge. The combination of Behnke, Silver and Cunningham does not explicitly disclose that the rotatable male coupling member is the driving member.
Nonetheless, in column 3 lines Silver expressly states: the motor 12 rotatably drives a driving shaft 16 which in turn rotates a generally cup-shaped outer magnetic coupling member 18. The outer coupling member 18 is magnetically coupled through a hermetically sealed wall to an inner driven magnetic coupling member 22 for rotation of a driven shaft 24. Thus, rotation of the driving shaft 16 causes corresponding rotation of the driven shaft 24 and the impeller 14, with the hermetically sealed wall 20 providing a positive leak-free barrier between driving and driven members 18 and 22. Importantly, it should be understood that the invention is applicable to a wide variety of applications wherein it is desired to magnetically couple driving and driven elements through a hermetic barrier, and no specific motor 12 or work output device 14 is contemplated. Moreover, the outer and inner coupling members 18 and 22 may be reversed so that the outer member 18 is coupled to the work output device 14, and the inner member 22 is coupled to the motor 12. 
Consequently, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ another arrangement, as taught by Silver, in the magnetic coupling assembly of Behnke/ Silver/ Cunningham, as part of an obvious combination of known prior art structures, in this case the use of magnetic coupling member and magnetic means in magnetic coupling assembly, to achieve predictable results, in this case, to control the fluid flow through the system. See KSR; MPEP 2141 III A.  Thus modified, one of ordinary skill would have been reasonably appraised to further provide a rotatable male coupling member as a driving member, as instantly claimed.
Regarding claim 9, Behnke, Silver and Cunningham substantially disclose the magnetic coupling assembly, as claimed and as detailed above. 

    PNG
    media_image6.png
    557
    724
    media_image6.png
    Greyscale

Additionally, as best seen in annotated Figure 1, Behnke evidently demonstrates as how the hat-shaped separation member has increased wall thickness in sections outside the magnetic coupling section, at a top part and at a base, as seen oriented with a closed end facing upwards and an open end of the hat-shaped static separation member facing downwards.  

Regarding claim 10, Behnke, Silver and Cunningham substantially disclose the magnetic coupling assembly, as claimed and as detailed above. 

    PNG
    media_image7.png
    581
    1027
    media_image7.png
    Greyscale
 
Additionally, as best seen in annotated Figure 1, Behnke evidently demonstrates as how the hat-shaped separation member or shell 59, as seen oriented with a closed end facing upwards and an open end facing downwards, has a rounded top, a curved inside of the rounded top where a central part extends a distance downwards, coaxial to and facing a center of an opening of the axial internal channel of the rotatable male coupling member as assembled and inserted and a thinner cylindrical wall in the magnetic coupling section between the rotatable male coupling member and the rotatable female coupling member and a thicker wall at a base, with a flange extending outwards.  
The combination of Behnke, Silver and Cunningham does not explicitly teach that a thicker wall at a base with a flange extending outwards being a conical thicker wall. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that having the wall be conical at the base is an obvious matter of design choice wherein no stated problem is solved or unexpected results obtained in having the wall be conical at the base versus the cylindrical shape disclosed by Behnke.	
Regarding claim 11, Behnke, Silver and Cunningham substantially disclose the magnetic coupling assembly, as claimed and as detailed above. The combination of Behnke, Silver and Cunningham does not explicitly teach that the female coupling member comprises openings through a closed end thereof, functioning as inlets or outlets for fluid forced to flow.  
Nevertheless, Silver explicitly disclose: Specifically, the driving shaft 16 includes a longitudinally extending bore 58 extending from near the motor 12 through the axial extension 28 and opening to communication with the hermetically sealed wall 20. A pair of outwardly radiating process fluid ports 60 open into the bore 58 in a region of process fluid between the support wall 56 and the motor 12. When the driving shaft 16 is rotated, the process fluid, which may be oil, air, or the like, is pumped centrifugally out of the bore 58 through the ports 60 into the process fluid region. This causes the process fluid to be drawn through the process fluid bearings 54 and 52, and further across the surfaces of the outer coupling member 18, the outer magnet 32, and the hermetically sealed wall 20 into the bore 58 (see column 4 lines 55-68). 


    PNG
    media_image8.png
    669
    939
    media_image8.png
    Greyscale

In fact, Silver’s magnetic coupling is certainly designed such that the female coupling member that is defined by the outer coupling member 18 comprising openings through the closed end thereof, functioning as inlets or outlets for fluid forced to flow.  
Consequently, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of using openings, as taught by Silver, at the female coupling member of Behnke/ Silver/ Cunningham, in order to further cause the process fluid to be drawn across the surfaces of the outer coupling member, as motivated by Silver in column 5 lines 2-5. 
Thus modified, one of ordinary skill would have been reasonably appraised that the female coupling member would be further comprising openings, functioning as inlets or outlets for fluid forced to flow, as instantly claimed. 
Regarding claim 12, Behnke, Silver and Cunningham substantially disclose the magnetic coupling assembly, as claimed and as detailed above. 
Additionally, in column 4 lines 9-19, Behnke specifically teaches: The driving device 45 is preferably an electric motor. An outer magnet holder 46 is attached to the drive shaft 49. The outer magnet holder 46 has a hollow cylindrical shape open at one end. The outer magnet holder 46 carries a series of magnets 47 spaced around its interior surface which are magnetically coupled to the magnets 58 on the inner magnet holder 50 for transmitting torque from the driving device 45 to the pump impeller shaft 11. Behnke, in column 6 lines 25-36, more clearly describes: the first magnetic means adapted to be magnetically coupled to a second magnetic means rotated by a rotary driving device, the shaft being mounted in at least two bearings spaced from each other along the length of the shaft and located between the impeller and the first magnetic means, the pump impeller having an inlet and a discharge. 
However, the combination of Behnke, Silver and Cunningham is still silent as to the fact that the separation member being a part of a hermetically sealed compartment.
Nonetheless, Silver successfully exhibits as how the driving shaft 16 extends from the motor toward the hermetically sealed wall 20, very similar to that seen in Figure 1 of Behnke. Silver, in column 4 lines 3-16, expressly states: The hermetically sealed wall 20 is configured to interfit closely between the outer and inner coupling members 18 and 22. That is, as shown, the wall 20 provides an uninterrupted sealing barrier between the opposed outer and inner magnets 32 and 36, and between the interior of the inner coupling member 22 and the axial extension 28 of the outer coupling member 18. In practice, the hermetically sealed wall 20 may be formed from any of a wide variety of materials such as stainless steel, or an electrically resistive material such as a ceramic. 
Consequently, in light of these advantages, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of using hermetically sealed compartment, as taught by Silver, in the magnetic coupling assembly of  Behnke/ Silver/ Cunningham, in order to provide a positive leak-free barrier between driving and driven memebers, as motivated by Silver in column 3 lines 18-20. 
As such, according to the combination, one skilled in the art would surely recognize that one of the rotatable male or female coupling members being a driving member and the other is a driven member and/or the static separation member would be further a part of a hermetically sealed compartment including a motor and the driving member operatively connected, as instantly claimed. 
Regarding claim 14, Behnke, Silver and Cunningham substantially disclose the magnetic coupling assembly, as claimed and as detailed above. Additionally, Behnke explicitly teaches as how a magnetically coupled centrifugal pump comprising a pump housing containing a pumping chamber and having an inlet and an outlet, a shaft mounted in the pump housing for rotation, a pump impeller attached to the forward end of the shaft for rotation with the shaft in the pumping chamber and a first magnet attached to the rear end of the shaft. Certainly, according to the combination, one skilled in the art would have been surely recognize that a pump comprising a magnetic coupling, as instantly claimed.  
Regarding claims 16-17, Behnke, Silver and Cunningham substantially disclose the magnetic coupling assembly, as claimed and as detailed above. However, the combination of Behnke, Silver and Cunningham does not explicitly disclose specifics as how the magnetic coupling assembly being used in the compressor and/or turbine.
Nonetheless, it is well-established fact that magnetic coupling assemblies can be used in the compressor and/or turbine. This is evidenced by Cunningham which discloses similar magnetic coupling assembly and explicitly teaches “Subsea Multiphase Pump or Compressor with Magnetic Coupling and Cooling or Lubrication by Liquid or Gas Extracted from Process Fluid” (see Title). In this disclosure, in Paragraph [0018], Cunningham also details that “fluid-end 102 may include one or more of a fluid motor operable to convert fluid flow into mechanical energy, a gas turbine system operable to combust an air/fuel mixture and convert the energy from combustion into mechanical energy, an internal combustion engine, and/or other type of prime mover”.
Therefore, it is noted that the use of a known prior art structure (in this case the use of magnetic coupling assemblies in compressor or turbine), to obtain predictable results (in this case to control the fluid flow through the system) was an obvious extension of prior art teachings, KSR; MPEP 2141 III A. Thus modified, one skilled in the art would have been reasonably appraised that a compressor and/or turbine would be further comprising the magnetic coupling assembly according to claim 1.
13.	Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Behnke in view of Silver, and further in view of Cunningham,  and further in view of Klein et al. (hereafter “Klein”) (U.S. Publication No. US 2004/0013546).
Regarding claim 6, Behnke, Silver and Cunningham substantially disclose the magnetic coupling assembly, as claimed and as detailed above. Nevertheless, the combination of Behnke, Silver and Cunningham appears to be silent regarding the claim limitations reciting “wherein one or both of the first and second channels, in a direction of flow, has a non- uniform radial gap for flow, wherein the non-uniform radial gap is at least one stepwise and gradually decreasing or increasing along the direction of flow for improved rotodynamic stability”. 
Klein, as presented in annotated Figure 1, discloses another magnetic drive arrangement for a magnetic-drive pump 10, wherein an inner barrier covers at least part of the magnets while hermetically isolates the magnetic assembly within the impeller, as stated in Abstract. However, most importantly in Klein is his specific structure of the magnetic coupling assembly, wherein a stepwise gap (as indicated in annotated Figure 1) is disposed within a channel. 
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the invention to Behnke/ Silver/ Cunningham and to include a stepwise gap within a flow channel as a matter of obvious design choice to adjust the radial gap size within the channel, as seen in annotated Figure 1 of Klein. 
Thus modified, one of ordinary skill would have been reasonably appraised that 
one or both of the first and second channels, in a direction of flow, would be further including a non-uniform radial gap for flow, wherein the non-uniform radial gap being at least one of stepwise and gradually decreasing or increasing along the direction of flow for improved rotodynamic stability, as instantly claimed.

    PNG
    media_image9.png
    684
    913
    media_image9.png
    Greyscale

Regarding claim 7, Behnke, Silver and Cunningham substantially disclose the magnetic coupling assembly, as claimed and as detailed above, but not yet discussed are the claim limitations reciting “wherein one or more of the first, second and fourth channels, in a direction of flow, comprise a sealing surface forming a section of reduced cross section or radial gap for flow compared to the rest of the radial gap or cross section for flow, for improved rotodynamic stability” 
It appears that the combination of Behnke, Silver and Cunningham does not explicitly disclose specifics as how channels having a section of reduced cross section or radial gap for flow compared to the rest of the channel, however, this feature is known in the art. 
Klein, as presented in annotated Figure 1, discloses another magnetic drive arrangement for a magnetic-drive pump 10, wherein an inner barrier covers at least part of the magnets while hermetically isolating the magnetic assembly within the impeller, as stated in Abstract. With reference to annotated Figure 1 again, Klein certainly performs the magnetic coupling arrangement, wherein a section of increasing or decreasing radial gap in the channel adjacent to the separation member. By adding additional layers to the containment member 48, structural strength and wear resistance is enhanced, as Klein teaches that “For example, the containment member 48 may be composed of one or more layers of a polymer, a plastic, a reinforced-polymer, a reinforced plastic, a plastic composite, a polymer composite, a ceramic, a ceramic composite, a reinforced ceramic or the like. Multiple dielectric layers may be used to add structural strength to the containment member 48  as illustrated in FIG. 1.” (see Paragraph [0026]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the invention of Behnke/ Silver/ Cunningham and to form the separation member with multiple layers and curved edges as taught by Klein in order to improve structural strength and wear resistance, as motivated by Klein in Paragraph [0026].
Thus modified, one of ordinary skill would have been reasonably appraised that one or more of the first, second, and fourth channels, in a direction of flow, would further comprise a sealing surface forming a section of reduced cross section or radial gap for flow compared to the rest of the radial gap or cross section for flow, for improved rotodynamic stability, as instantly claimed
Regarding claim 8, Behnke, Silver and Cunningham substantially disclose the magnetic coupling assembly, as claimed and as detailed above, but appear to be silent regarding the claim limitations reciting “comprising a non-ferromagnetic and non-electrical conductive separation member.” 
However, as depicted in annotated Figure 1 above, Klein discloses a magnetic drive arrangement for a pump wherein the separation member or containment member 48 comprises additional material. Advantageously, this arrangement increases structural strength and wear resistance. Klein teaches that “For example, the containment member 48 may be composed of one or more layers of a polymer, a plastic, a reinforced-polymer, a reinforced plastic, a plastic composite, a polymer composite, a ceramic, a ceramic composite, a reinforced ceramic or the like. Multiple dielectric layers may be used to add structural strength to the containment member 48 as illustrated in FIG. 1.” (see Paragraph [0026]). 
Furthermore, the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious) (MPEP 2144.07). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the invention of Behnke, Silver and Cunningham and to form the separation member with a ceramic, polymer, or plastic as taught by Klein in order to improve structural strength and wear, as motivated by Klein in Paragraph [0026]. 
Thus modified, one skilled in the art would have been surely appraised that the magnetic coupling section would be further comprising a non-ferromagnetic and non-electrical conductive material, as instantly claimed.
14.	Claims 13 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Behnke in view of Silver, and further in view of Cunningham, and further in view of Westberg et al. (hereafter “Westberg”) (Publication No.: US2016/0333677).
Regarding claims 13 and 24, Behnke, Silver and Cunningham substantially disclose the magnetic coupling assembly, as claimed and as detailed above, but appear to be silent regarding the claim limitations reciting “wherein a rotational speed of 3000 up to at least 8000 rpm as combined with coupling effect above 800 kW, can be coupled magnetically.” 
However, it is well-known in the art that a magnetic coupling may be operated as claimed. Westberg discloses a variable speed magnetic coupling system for a pump and teaches: More specifically, in multiphase pumping systems, the pump speed frequently needs to be in the 4000-6000 rpm range, which can cause losses higher than 400 kW in 3000 kW systems. The viscous losses in the motor are proportional to the motor speed to the power of three (viscous loss motor ∝ motor speed3). A reduction in motor speed with up to two times will therefore reduce the viscous motor losses with up to eight times. This reduction in motor losses significantly increases the overall efficiency of the boosting system. In multiphase applications the continuous torque speed control of the torque transmitting assembly in the combined control mode automatically handle the natural torque fluctuations that appear due to variations in the gas volume fractions (GVF) of the process fluid. The ability to handle large variations in GVF increases the flexibility of the system and enables it to be used for both single and multiphase applications in an economic and efficient manner. (see Paragraph 0070). Westberg therefore teaches operation in a 3000 kW system wherein the operating speed is a result effective variable that impacts output and efficiency (Paragraph [0070]). 
It has been held that a particular parameter must be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. In re Antoine, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). See MPEP 2144.05 II(B).
Furthermore, it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the invention of Behnke, Silver and Cunningham and apply the teachings of Westberg to optimize the rotational speed through routine experimentation in order to achieve any and all of the claimed operational speeds for coupling above 800 kW (see Paragraph [0070] of Westberg).
Allowable Subject Matter
15.	 Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 4 recites a range for a gap formed by a groove in a channel of a static separation member formed by a swirl breaker that does not appear to be present in the prior art of record in combination with all of the other claim elements and there is no evidence that it would be obvious to one of ordinary skill in the art to modify the closest prior art of record as discussed above in order to achieve all of the claim limitations. 
Claim 5 recites structure that includes swirl breakers forming radial grooves on a central protrusion that is coaxial to and facing an inlet to the axial channel at the end of the male member that does not appear to be present in the prior art of record in combination with all of the other claim elements and there is no evidence that it would be obvious to one of ordinary skill in the art to modify the closest prior art of record as discussed above in order to achieve all of the claim limitations.
	Claims 18-20 are allowed. 
Regarding claim 18, the prior art of record does not teach or fairly suggest a magnetic coupling assembly comprising: a static separation member, which is arranged between the rotatable male coupling member and the rotatable female coupling member, a first channel formed in a gap between the rotatable male coupling member and the separation member; a second channel formed in a gap between the rotatable female coupling member and the separation member; a third channel formed in an axial internal channel arranged in the rotatable male coupling member; wherein the first, second, and third channels contain fluid forced to flow through the channels for cooling and rotodynamic stabilization; and wherein the magnetic coupling section of the static separation member having a length to diameter ratio larger than one, and a swirl breaker on the static separation member, coaxial to and facing an inlet to the third channel, at an end of the rotatable male coupling member in combination with all limitations of independent claim 18. 
Regarding claim 20, the prior art of record does not teach or fairly suggest a magnetic coupling assembly comprising: a static separation member, which is arranged between the rotatable male coupling member and the rotatable female coupling member, a first channel formed in a gap between the rotatable male coupling member and the separation member; a second channel formed in a gap between the rotatable female coupling member and the separation member; a third channel formed in an axial internal channel arranged in the rotatable male coupling member; wherein the first, second, and third channels contain fluid forced to flow through the channels for cooling and rotodynamic stabilization; and wherein the magnetic coupling section of the static separation member having a length to diameter ratio larger than one, and wherein the separation member is bell-shaped, with a concave inside shape and a convex outside shape at the closed end, with a central protrusion on the inside, coaxial to and facing the inlet to the third channel at the end of the rotatable male coupling member; and wherein the protrusion includes a swirl breaker in the form of radial grooves in combination with all limitations of independent claim 20. 

Response to Arguments
16. 	Applicant’s arguments filed 01/03/2022 have been fully considered but they are
they are not persuasive. Applicant’s argument resides in contention that “Behnke, Silver, and Cunningham, singularly or in combination, fail to disclose, teach, or suggest at least the features of independent claim 1 of “a magnetic coupling section of the static separation member, wherein the magnetic coupling section is a section of the static separation member between the magnets of the rotatable male coupling member and the magnets of the rotatable female coupling member… the rotatable female coupling member and the rotatable male coupling member are rotatably coupled by the magnets through the magnetic coupling section … the first channel, the second channel, and the third channel contain fluid forced to flow through the first, second, and third channels for cooling and rotodynamic stabilization . . . the magnetic coupling section has a length-to-diameter ratio larger than one.” (see Applicant’s Remarks at page 10, second paragraph). In particular, Applicant argues that, because ‘Behnke relates to magnetically coupled pumps, known as a "sealless pump" and more particularly to the use of pumped liquid to lubricate bearings and to cool an area surrounding the magnets” (see Applicant’s Remarks at page 10, last paragraph), and because “Silver relates to a permanent magnet coupling having opposed magnetic coupling members. Silver  includes process fluid bearings and dual flow paths for process fluid providing temperature control” (see Applicant’s Remarks at page 11, last paragraph), and because “Cunningham relates to a submersible fluid system for operating submersed in a body of water includes an electric machine and a fluid-end. The fluid-end includes a fluid-end housing having an inlet to a fluid rotor, the fluid rotor coupled to the electric machine and carried to rotate in the housing by a bearing in the housing” (see Applicant’s Remarks at page 12, last paragraph), the Applicant disagrees with the combination of the references in arriving at the claimed Invention. Further, Applicant continues to argue that since “Behnke is silent with respect to flow of fluid through a second channel and forced flow for improvement of rotodynamic stability” and “in Behnke, the magnetic coupling section has a length/diameter ratio below 1” (see Applicant’s Remarks at page 11, second paragraph), and thus, “Behnke fails to disclose “a magnetic coupling section of the static separation member, wherein the magnetic coupling section is a section of the static separation member between the magnets of the rotatable male coupling member and the magnets of the rotatable female coupling member (…) the first channel, the second channel, and the third channel contain fluid forced to flow through the first, second, and third channels for cooling and rotodynamic stabilization . . . the magnetic coupling section has a length-to-diameter ratio larger than one”, as recited in independent claim 1” (see Applicant’s Remarks at page 11, second paragraph). 
The fact that Applicant’s magnetic coupling assembly may or may not be different than that disclosed by the combination of Behnke/ Silver/ Cunningham does not discredit the magnetic coupling assembly of Behnke/ Silver/ Cunningham, absent claim limitations that require a narrower interpretation. Although the claims are interpreted in light of the specification, limitations from the specification are not read into claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed.Cir.1993). Whether or not the structure is used in such a manner is dependent on a future act of use and not any structural differences (MPEP 2114). Furthermore, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413,208 USPQ 871 (CCPA 1981); In re Merck& Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986).
Then, Applicant also asserts that since “Silver discloses two cup-shaped magnetic coupling parts” and “In Silver, the central extension member 28 includes no magnets and thereby the magnetic coupling of Silver includes no male magnetic coupling member inside a static separation member with a female magnetic coupling” (see Applicant’s Remarks at page 12, second paragraph), and thus, “Silver fails to disclose “a magnetic coupling section of the static separation member (…), as recited in independent claim 1” (see Applicant’s Remarks at page 12, second paragraph). 
However, Applicant’s attention is drawn to the fact that Silver reference was brought solely for the purpose of showing how the channels contain fluid forced to flow through the channels. Clearly, Silver, in column 5 lines 28-43, explicitly teaches: the flow path on each side of the sealed wall follows along both the radially inner and radially outer extent of both of the magnets 32 and 36. Moreover, the flow paths are elongated adjacent to each other on opposite sides of the wall to allow substantial heat exchange communication therebetween.
Hence, as stated above in the analysis for the independent claim 1, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of using cooling flow channels, as taught by Silver, in order to allow relatively high speed coupling operation and to control the temperature of the coupling magnets, as motivated by Silver in column 2 lines 7-10. 
The Examiner recognizes that references cannot be arbitrarily combined and that there must be some reason why one skilled in the art would be motivated to make the proposed combination of primary and secondary references. In re Nomiya,184 USPQ 607 (CCPA 1975). Moreover, the Examiner asserts that the test for combining references is what the combination of disclosures taken as a whole would suggest to one of ordinary skill in the art. In re McLauqhlin, 170 USPQ 209 (CCPA 1971). Indeed, there is no specific structure claimed or otherwise disclosed by Applicant which makes this interpretation unreasonable. 
For clarity, the Examiner notes that "under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention (see MPEP 2111).
With specific regard to Cunningham reference, it should be noted that Cunningham reference was brought specifically for the purpose of showing as how  the length to diameter ratio of the magnetic section between the magnets 236b & magnets 236a is certainly greater than one.
Regardless of what assumptions Applicant is willing to make, Behnke, Silver and Cunningham explicitly disclose all the structural limitations of the claims and is therefore fully capable of carrying out, any and all uses of such a structure. 
Applicant's assertions of the allowability of claims 2-14 and 16-17 are based on the alleged distinction between the Behnke/Silver/ Cunningham references and the claimed invention. Since the arguments related to the Behnke/Silver/ Cunningham references were unpersuasive, it is believed that the rejections of claims 2-14 and 16-17 under 35 USC §103 are deemed appropriate.
Due to the aforementioned reasons, the Applicant’s arguments are not considered persuasive and so the current rejections are not being withdrawn.

Conclusion

17.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILYA PEKARSKAYA whose telephone number is (571)272-1158.  The examiner can normally be reached on Monday to Friday, 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571)272-7118 and/or Essama Omgba can be reached on (571)272-4532.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHARLES G FREAY/           Primary Examiner, Art Unit 3746                                                                                                                                                                                             
/L. P./
Examiner, Art Unit 3746